Citation Nr: 1638360	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected right ear hearing loss. 

2. Entitlement to a disability rating in excess of 40 percent for service-connected status post lumbar 4-5, lumbar L5-S1 fusion and status post posterior lateral pedicle screw immobilization secondary to degenerative joint and degenerative disc disease of the lumbosacral spine (lumbar spine disability). 

3. Entitlement to a total disability rating due to service-connected disabilities (TDIU) prior to January 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating, 40 percent, for the Veteran's lumbar spine disability, effective March 1, 2006, and denied an increased rating for right ear hearing loss.  During the course of the appeal, the RO, in a number of rating decisions, assigned the Veteran's lumbar spine disability temporary total ratings under 38 C.F.R. § 4.30.

In January 2010, the Veteran testified at a Board hearing from the RO via video-conference before the undersigned Veterans Law Judge, holding the hearing in Washington. D.C.  In July 2010, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.  By a January 2013 rating decision, the RO granted a TDIU, effective January 29, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board, in its July 2010 remand, directed the AOJ to obtain the Veteran's VA vocational rehabilitation folder.  In a July 2010 letter, the Appeals Management Center (AMC) informed the Veteran that they had requested such, and in a July 2010 electronic mail message, the AMC requested such from a VA facility.  It does not appear that there was a response to the July 2010 request; and in the August 2015 Supplemental Statement of the Case (SSOC), the AOJ did not note that there was not a response to their request for the records or otherwise mention the Veteran's VA vocational rehabilitation folder.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.

The Veteran most recently underwent VA examinations of his lumbar spine and right ear hearing loss disabilities in June 2011, more than six years prior.  While the Veteran's representative, in his August 2016 brief, did not assert that the Veteran's disabilities had worsened since June 2011 such that the prior VA examinations were stale; it is significant that the Board is asked to rely upon five-year old VA examinations in its adjudication of the severity, including the current severity, of the Veteran's disabilities.  As the case is being returned to the AOJ pursuant to Stegall, as discussed above, on remand, the AOJ should also afford the Veteran the benefit of new VA examinations.

The most recent VA treatment records associated with the claims file are dated in January 2013; and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder.

2. Obtain and associate with the claims file the Veteran's updated VA treatment records dated since January 2013.

3. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected right ear hearing loss.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected lumbar spine disability.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.  The examiner should discuss in detail the functional impact of the Veteran's lumbar spine disability.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

